United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS           April 22, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-60604
                          Summary Calendar


EMMANUEL FASSI,

                                     Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A70-675-029
                        --------------------

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Emmanuel Fassi, a native of Cameroon, petitions this court

for review of the Board of Immigration Appeals’ affirmance of the

Immigration Judge’s denial of his applications for political

asylum and withholding of removal.   Fassi argues that the Board’s

summary affirmance of the Immigration Judge’s decision violated

his due process rights.   He also argues that the Immigration

Judge did not consider the severity of the discrimination Fassi

experienced in his employment in Cameroon, Fassi’s arrest and

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-60604
                                 -2-

beating by Cameroon police officers in 1989, and threats Fassi

received in 1994 in the United States for his participation in a

United States organization known as Cap Liberte, which protests

human rights violations committed in Cameroon.      He contends that

he was entitled to asylum and that the decision to deny such was

an abuse of discretion.

       Fassi’s argument that the single Board member’s summary

affirmance of the Immigration Judge’s decision was a due process

violation is without merit.    See Soadjede v. Ascroft, __ F.3d __,

2003 WL 1093979 (5th Cir. March 28, 2003).      We may review the

Immigration Judge’s decision in this case.      Id.; Mikhael v.

I.N.S., 115 F.3d 299, 302 (5th Cir. 1997).

       The Immigration Judge’s determination that Fassi had not

shown past persecution or a well-founded fear of future

persecution if returned to Cameroon was supported by substantial

evidence.    Fassi has not shown an abuse of discretion with that

determination.    See Ontunez-Tursios v. Ashcroft, 303 F.3d 341,

348-50 (5th Cir. 2002); Gomez-Mejia v. I.N.S., 56 F.3d 700, 702

(5th Cir. 1995); see also Abdel-Masieh v. I.N.S., 73 F.3d 579,

583 (5th cir. 1996).    Nor has he shown error with the denial of

his application for withholding of removal.      Mikhael, 115 F.3d at

306.

       Fassi’s petition for review is DENIED.